Citation Nr: 1732462	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from August 1961 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied service connection for skin cancer, to include as due to herbicide exposure.  The RO in Louisville, Kentucky exercises current jurisdiction of the claims file.

In his April 2010 substantive appeal the Veteran indicated he wanted a video hearing, but properly withdrew that request in September 2010. In a subsequent July 2013 substantive appeal, the Veteran requested an in-person hearing in Washington, D.C., but noted that he wanted a hearing without his presence. The Board notified the Veteran that for a hearing in which the representative alone presents argument to be granted, good cause must first be shown.  See 38 C F R § 20.700.  The Board then denied the request for failure to show good cause.  In a June 2017 letter, the Board informed the Veteran that his hearing was scheduled for August 8, 2017 at the Board's Central Office in Washington, DC.  (06/06/2017 Hearing Related)

In a decision dated in January 2015, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In September 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (JMR).  In an Order also dated in September 2015, the Court granted the JMR, vacated the January 2015  Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.

Pursuant to the Court remand, the Board remanded the case in November 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In July 2017 the Veteran, through his representative, submitted a Motion For Remand (07/25/2017 Third Party Correspondence).  The basis for the remand was timely request for a Board hearing at the RO or via video conference, whichever may occur first.  In this Motion, the Veteran's representative noted that in a phone conversation the Veteran requested that he be placed on the next scheduled video conference hearing or travel board.  The Board finds no basis on which to deny the Motion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a hearing as requested before a Veterans Law Judge, either in person or via video conference, at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



